DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 and 16-25 in the reply filed on 12/8/2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applicant’s admitted prior art (AAPA) in combination with Konstantinov (US pub 20180145168).
	With respect to claim 1, AAPA teaches a method of forming a MOSFET, the method comprising (see figs. 1-2 and associated text of this application): 
providing a silicon carbide drift region 120, 220 that has a first conductivity type (n); and implanting second conductivity type (p) dopants into an upper portion of the silicon carbide drift region using ion implantation to form first and second well regions 130, 230, 140, 240 in the upper portion of the silicon carbide drift region, wherein an upper portion 140,240 of each of the first and second well regions has the first conductivity type (n)  while a lower portion 232 of each of the first and second well 
AAPA fails to teach the ion implantation is angled or channeled implantation.
Konstantinov teaches angled or channeled ion implantation to form conductivity regions. See para 0064.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Konstantinov into the process of AAPA to achieve a conductivity region without the use of high ion implantation energies. See para 0064.
With respect to claims 2 and 3, AAPA fails to teach the ranges for the depths of the first and second wells.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or ranges for the depths for the first and second well regions through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the ranges are critical or produce any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
Allowable Subject Matter
Claims 16-23 are allowed.
Claims 4-9 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LONG . PHAM
Examiner
Art Unit 2814